1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8

9     YIORKIS PINEDA-LAURENCIO,                       Case No. 3:18-cv-00592-LRH-WGC
10       Petitioner,
                                                      ORDER
11           v.
12
      WILLIAM GITTERE, et al.,
13
         Respondents.
14

15

16          In this habeas corpus action, the Court appointed counsel to represent the
17   petitioner, Yiorkis Pineda-Laurencio. Pineda-Laurencio is now due to pay the filing fee
18   for this action or file an application to proceed in forma pauperis by February 14, 2019,
19   and to file an amended petition by April 25, 2019. See Order entered January 25, 2019
20   (ECF No. 6).
21          On February 14, 2019, Pineda-Laurencio filed a motion for extension of time
22   (ECF No. 7), requesting an extension of time, to April 30, 2019, to pay the filing fee or
23   file an in forma pauperis application. The respondents do not oppose the extension of
24   time. The Court finds that the request for an extension of time is made in good faith and
25   not solely for the purpose of delay, and that there is good cause to extend this deadline.
26   The Court finds, however, that the amount of time requested is excessive; the petitioner
27   does not explain why so much time is necessary to pay the filing fee or apply for in
28   forma pauperis status.
                                                  1
1           IT IS THEREFORE ORDERED that the petitioner’s Motion for Extension of Time

2    (ECF No. 7) is GRANTED IN PART AND DENIED IN PART. The petitioner will have

3    until March 22, 2019, to either pay the filing fee for this action or file an application to

4    proceed in forma pauperis.

5

6           DATED this 20th day of February, 2019.
7

8
                                                        LARRY R. HICKS,
9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
